Gaston, Judge.
The opinion expressed by his Honor, on the trial of this cause, seems to us entirely correct. Upon, the evidence, it cannot be questioned, we think, but that the defendant was in actual possession of the locus in quo before, at and after the date of the plaintiffs’ deed, down to the institution of this action. It was a possession as decided and notorious as the nature of the land would permit — affording unequivocal indication to all persons that he was exercising thereon the dominion of owner. Den on dem. Burton v. Caruth, 1 Dev. & Bat. 2. Simpson v. Blount, 3rd Dev. 34. The actual occupation of the plaintiffs has never approached within less than a mile and a half of the part of the swamp thus held by the defendant. The constructive possession, arising from title, cannot be extended to that part whereof there is an actual opposing possession, whether with or withouí a PaPer Graham v. Houston, 4 Dev. 232. And, without possession, the action of trespass cannot be maintained. The judgment of non-suit is affirmed.
Per Curiam. Judgment affirmed.